EXHIBIT 99.1 FOR: AMPAL-AMERICAN ISRAEL CORPORATION CONTACT: Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR: KM/KCSA - Investor Relations CONTACT: Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il Jeff Corbin / Adam Pollack 212-896-1214 / 212-896-1232 jcorbin@kcsa.com / apollack@kcsa.com FOR: PM-PR Media consultants CONTACT: Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports Third Quarter 2011 Financial Results TEL AVIV, Israel, November 14, 2011 – Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy, chemicals and related fields, today announced financial results for the third quarter ended September 30, 2011. For the quarter ended September 30, 2011, revenues were $165.4 million, compared to revenues of $123.2 million for the corresponding period of 2010. Net loss for the quarter was ($20.2) million, or ($0.36) per basic and diluted share compared to a net loss of ($25.8) million, or ($0.46) per basic and diluted share, for the corresponding period in 2010. The net loss for the quarter ended September 30, 2011 includes a $25.0 million impairment charge of East Mediterranean Gas Co. ("EMG") ($33.6 million including the noncontrolling shareholders' holdings), a positive impact of approximately $9.2 million due to the effect of a translation gain resulting from the revaluation of the U.S. Dollar against the New Israeli Shekel and an increase of the Israeli Consumer Price Index. Also included are accounting losses totaling approximately $1.6 million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a loss of approximately ($2.9) million for the quarter1. 1The translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index and the accounting loss from the Price Purchase Allocation and intangible asset amortizations are non-GAAP financial measures, and a reconciliation of these measures to translation and interest expense and depreciation and amortization expense is provided in this press release. Ampal also noted that for the nine-month period ended September 30, 2011, revenues were $437.4 million compared to revenues of $364.6 million for the corresponding period of 2010. Net loss for the nine-month period was ($42.3) million, or ($0.75) per basic and diluted share compared to a net loss of ($35.8) million, or ($0.64) per basic and diluted share, for the corresponding period in 2010. The net loss for the nine-month period ended September 30, 2011 includes a $34.7 million impairment charge of EMG ($50.5 million including the noncontrolling shareholders' holdings) and a $14.1 million evaluation allowance. Also included are accounting losses totaling approximately $6.1 million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a gain of approximately $12.6 million for the nine-month period ended September 30, 2011. As of September 30, 2011, Ampal had cash, cash equivalents, other financial investments and deposits of $118.9 million. Ampal ended the quarter with total assets of $947.6 million and shareholders' equity of $133.6 million, as compared to total assets of $1,397.7 million and shareholders’ equity of $185.2 million at December 31, 2010. Gadot's results for the quarter ended September 30, 2011 were as follows: · Revenues of $139.1 million, up by 15% compared to the third quarter of 2010. · Adjusted EBITDA increased to approximately $8 million compared to approximately $6 million in the third quarter of 2010. COMPANY'S PRESENTATION The Company’s investments presentation will be available via the Internet at the Company’s website at http://www.ampal.com. CONFERENCE CALL Ampal's management will be hosting conference calls to discuss the third quarter's results, on Wednesday, November 16th as detailed below: The Hebrew call will take place at 10:00 Israel time (03:00 AM ET). To access the conference call, participants are welcome to use the following access number: +972-3-9180664; The English call will take place at 16:00 Israel time (09:00 AM ET). To access the conference call, participants are welcome to use the following access numbers: U.S. Dial in number - 1-866-860-9642 UK Dial in number - 0-800-051-8913 Israel and International Dial in number: + 972-3-9180691. A replay of the calls will be available on Ampal’s web site (www.ampal.com) approximately three hours after both conference calls are completed. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Nine Months Ended September 30, (Unaudited) Three Months Ended September 30, (Unaudited) Revenues $ Net loss $ ) $ ) $ ) $ ) Basic EPS loss per Class A share $ ) $ ) $ ) $ ) September 30, 2011 December 31, 2010 Total Assets $ $ Shareholders' Equity $ $ RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. DOLLARS IN MILLIONS) Three Months Ended September 30,2011 (Unaudited) Three Months Ended September 30, 2010 (Unaudited) Revenues Expenses ) ) Profit 13 11 Marketing, sales, general, administrative and other expenses ) ) Depreciation and amortization 4 4 EBITDA 6 5 Non-recurring and stock compensation expenses 2 1 Adjusted EBITDA 8 6 Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non-recurring expenses. Management believes adjusted EBITDA for Gadot to be a meaningful indicator of its performance that provides useful information to investors regarding its financial condition and results of operations. Presentation of adjusted EBITDA is a non-GAAP financial measure commonly used by management to measure operating performance. While management considers adjusted EBITDA to be an important measure of comparative operating performance, it should be considered in addition to, but not as a substitute for, net income and other measures of financial performance reported in accordance with Generally Accepted Accounting Principles. Adjusted EBITDA does not reflect cash available to fund cash requirements. Not all companies calculate adjusted EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. RECONCILIATION OF TRANSLATION AND INTEREST EXPENSES TO TRANSLATION LOSS (U.S. DOLLARS IN MILLIONS) Nine Months Ended September 30, (Unaudited) Three Months Ended September 30, (Unaudited) Translation and interest expenses (income) $
